IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ANTONIOS K. TSAKIRIS,

Appellant,

V. C.A. No. Nl6A-07-001-CEB
J. P. MORGAN CHASE and
UNEMPLOYMENT INSURANCE
APPEAL BOARD ,

\/\/V\/\/\/\/\./V\/\/

Appellees.

Submitted: January l7, 2017
Decided: April 26, 2017

M
Upon Consideration of Appeal from
T he Unemployment Insurance Appeal Board.
AFFIRMED.

This 26th day of April, 2017, upon consideration of the pro se appeal of
Antonios Tsakiris (“Claimant”) from the decision of the Unemployment Insurance
Appeal Board (the “Board”), finding that Claimant is disqualified from receiving
unemployment benefits pursuant to 19 Del. C. § 3314(2) and is liable for an
overpayment in the amount of $2,310.00, it appears that:

l. Claimant Was employed as a Financial Control Analyst by J.P.

Morgan Chase (the “Employer”) from 2012 through February 2016 on a full-time

basis at an unknown rate per hour. Due to a number of performance issues,
Employer discharged Claimant in February 2016.

2. Claimant filed a claim for unemployment insurance benefits on
February 7, 2016. A Division Claims Deputy (the “Claims Deputy”) issued a
determination on March 9, 2016 that found Claimant Was discharged Without just
cause and therefore eligible to receive unemployment insurance benefits at a
Weekly benefit amount of $330.00. The Notice of Determination Was mailed to
Claimant’s address of record at the time. There is no evidence that the notice Was
returned as undeliverable by the U.S. Postal Service. lt is helpful to the discussion
below to note that the determination of Claimant’s qualification to receive benefits
Was assigned Case No. 0120385.

3. The qualification determination by the Claims Deputy Was timely
appealed by Employer and a hearing Was held before an appeals referee (the
“Referee”) on April 14, 2016. At the hearing, Employer appeared by telephone.
Claimant did not appear either in person or by telephone. The Referee heard
detailed testimony from Employer regarding Claimant’s recurring issues in his job
performance The Referee held that Claimant’s clear disregard for Employer’s
business, prior history of Written Warnings and having been placed on a
Performance Improvement Plan amounted to just cause for his termination.

Reversing the decision of the Claims Deputy, on April 18, 2016 the Referee found

Claimant to be disqualified from receiving unemployment insurance benefits
pursuant to 19 Del. C. § 3314(2), from the Week he was discharged with just cause
and for each week thereafter.

4. Unless a claimant files an appeal within 10 calendar days after the
qualification determination was mailed, the determination is final.l The 10-day
period for filing an appeal begins to run on the date of mailing unless the mailing
fails to reach a party because of some mistake made by employees of the
Department of Labor.2 The Referee found Claimant to be disqualified from
receiving unemployment insurance benefits on April 18, 2016, making the
disqualification finding, Case No. 0120385, final on April 28, 2016. Claimant did
not file his appeal to the Appeal Board until June 22, 2016.3 The Court sees no
basis upon which to find that the Board abused its discretion in refusing to consider
Claimant’s appeal, filed 54 days past the final determination by the Referee.

5. Claimant’s appeal to this Court involves two separate proceedings

With the finalization of the disqualification determination marking the completion

 

1 19 Del. C. § 3318(b).
2 Funk v. Unemploymem‘ Ins. Appeal Board, 591 A.2d 222, 225 (Del 1991).

3 The Board, has authority to act sua sponte beyond the ten-day appeal period to consider a case
where no valid appeal has been filed by the parties. 19 Del. C. § 3320. See Funk, supra.(holding
that while the Board had authority to act sua sponte to consider claimant's case beyond ten-day
appeal period, the Board’s decision not to exercise such authority was not abuse of discretion
when Claimant’s appeal was filed five days after the referee's decision had become final absent
severe circumstances).

of the first stage, the Division began a separate administrative proceeding to
establish the overpayment amount and require that amount be recouped by
payment to the Division.4 The overpayment matter was assigned a separate case
number by the Division, Case No. 61028910.

6. On May 16, 2016, the Claims Deputy issued an overpayment
determination in accordance with 19 Del. C. § 3325, establishing an overpayment
in the amount of $2,310.00 for 7 weeks during the time period of February 27,
2016 to April 9, 2016 and seeking to recoup the overpaid benefits. Claimant filed a
timely appeal of the overpayment determination for which the Appeals Referee
held a hearing on June 14, 2016. The Appeals Referee upheld the decision of the
Claims Deputy based upon the evidence presented at the hearing, proving the
amount of benefits paid to Claimant during the disqualification period. Claimant
admitted in his testimony to the Appeals Referee that he received the benefit
payments. Claimant then appealed the Referee’s decision to the Board, and
simultaneously filed a late appeal of the disqualification finding on June 22, 2016.
The Board issued a consolidated decision in both Case No. 31028910, the
overpayment determination, and Case No. 0120385, the disqualification finding

The Board found that: (l) the appeal of the disqualification finding was untimely

 

4 See Bradfield v. Unemployment Ins. Appeal Ba'., 2012 WL 3776670, at *2 (Del. Super. Aug.
31, 2012) (“19 Del. C. § 3325 permits the Department of Labor to issue a ‘notice of overpayment
and an order for recoupment,’ but only if it is first ‘finally determined’ that the respondent ‘was
not entitled’ to benefits”).

4

and affirmed the disqualification decision holding that it was a final and binding
decision; and (2) affirmed the overpayment determination

7. The Court’s review is limited to a determination of whether the
Board’s decision is supported by substantial evidence and free from legal error.5
Substantial evidence is “relevant evidence that a reasonable mind might accept as

”6 On appeal, this Court will not “weigh

adequate to support a conclusion of law.
the evidence, determine questions of credibility, or make its own factual findings.”7
.Errors of law are reviewed de novo.8 In the absence of legal error, the Board’s
decision is reviewed for an abuse of discretion.9 The Board has abused its
discretion only when its decision “eXceeds the bounds of` reason in view of the
circumstances and has ignored recognized law or practice so as to produce
injustice.”10

8. In sz`th v. Unemployment Ins. Appeal Board, the Court established

that when it has been determined that the claimant was found ineligible to receive

 

5, Arrants v. Home Depot, 65 A.3d 601, 604 (Del. 2013).

_6 Wyatt v. Rescare Home Care, 81 A.3d 1253, 1258-59 (Del. 2013) (internal citations omitted).
7 Person-Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009).

8 Ammrs, 65 A.3d at 604.

9 ld.

10 Mclntyre v. Unemployment Ins. Appeal Ba'., 2008 WL 1886342, at *1 (Del. Super. Apr. 29,
2008) ajj”d, 962 A.2d 917 (Del. 2008).

unemployment benefits, the issue before the Court becomes whether or not
claimant received those benefits, not Whether or not the claimant was eligible for
the benefits.11 19 Del. C. § 3325 provides as follows:

“Any person who has received any sum as benefits under this chapter

to which it is finally determined that the person was not entitled shall

be liable to repay in cash said overpayment, to the Department for the

Unemployment Compensation Fund, or to have such sum deduced

from future benefits payable to the person under this chapter. The

person shall be so liable regardless of whether such sum Was

received through fraud or mistake, or whether that person Was
legally awarded the payment of benefits at the time but on appeal

was subsequently found not to be entitled thereto.” (emphasis

added)

9. The determination of Claimant’s disqualification from unemployment
benefits, Case No. 0120385, became final on April 28, 2016 when Claimant did
not file his appeal Within the 10-day deadline. Where a claimant has received
adequate notice of a disqualification decision and of the right to appeal it, the
claimant cannot appeal the merits of the disqualification decision by way of an
appeal of a subsequent overpayment determination12

10. Claimant’s right to appeal his disqualification determination has

expired. Claimant was found ineligible for unemployment benefits and did not

appeal the finding of the Referee in a timely fashion. The Court finds that the

 

1‘ 2013 WL 1718059, at *5 (Dei. super. Apr. 22, 2013).

12 Sl‘arcks v. UIAB, 2013 WL 4848101, at *4 (Del. Super. July 20, 2013).

6

Board did not abuse its discretion in denying Claimant’s application for further
review of his disqualification and finding the determination to be final and binding
due to his untimely appeal in Case No. 0120385.

11. Turning to Claimant’s appeal of the overpayment determination, Case
lNo. 61028910, Claimant does not dispute that he received the overpayments: rather
his arguments rest on the merits of the disqualification finding. Claimant cannot
challenge the merits of a final disqualification determination by appealing an
overpayment determination The issues for this Court’s review on an appeal from
an overpayment determination are: (1) whether the overpayment notice required by
19 Del. C. § 3325 was sent to the claimant; and (2) whether the amount of the
overpayment was calculated correctly.13

12. The Board’s determination that notice was sent to Claimant and that
the amount was calculated correctly is supported by substantial evidence. Since
1Claimant was not entitled to unemployment benefits, he is liable and must pay
back all of the unemployment benefits received in the amount of $2,310.00 for 7
weeks during the time period of February 27, 2016 to April 9, 2016.

13. Based on the foregoing, the Court is satisfied that the Board applied
the correct legal standards and the finding that Claimant is disqualified from

receiving unemployment benefits, Case No. 01020385, is final and binding, and

 

13 See Hockensmi¢h v. UIAB, 2016 WL 5899237 at *1, (Dei. super. oct 10, 2016); Smrcks, 2013
WL 484810131*5.

7

the finding Claimant must repay the overpayment of benefits received, Case No.
61028910, is based upon substantial evidence. Accordingly, the decision of the
Board is AFFIRMED.

IT IS SO ORDERED.

 
 

CJudge_ Charles E. Bu